DETAILED ACTION
Status of Application
1.	The claims 18-19 and 21-38 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statements (IDS) submitted on 03/02/2018, 07/10/2018, 08/21/2019, 08/27/2019, 11/01/2019, 03/31/2020, 07/01/2020, 07/24/2020, 08/12/2020, 11/25/2020, and 04/27/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Election/Restrictions
4.	Upon the receipt of the amended claims filed 01/08/2021, the previously issued requirement for restriction is withdrawn. Each claim of the pending claim set is drawn to the same invention. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over His et al (US 5405227) in view of Murakami et al (US 5728445).
	Regarding claim 18, His et al teaches a ceramic composite fastener formed from a mixture of ceramic powder and reinforcing fibers (see column 3, lines 30-40). After formation of a body from said ceramic powder/fiber mixture, a threaded surface is formed thereon (see column 4, lines 5-15, wherein it is specified that the threads on formed by machining, and thus are a process of forming on a blank meeting the instant claim limitation. 
	His et al does not specify the heat treatment process for forming the aforementioned blank. However, it would have been obvious to one of ordinary skill in the art to modify His in view of Murakami in order to use a pressure heating treatment therewith because Murakami teaches a process for producing a fiber-reinforced ceramic fastener, and teaches that a hot isostatic pressing process is advantageous in the formation stage (see column 8, lines 35-45). This teaching would motivate one of ordinary skill to use the Murakami sintering process to produce the fiber-reinforced ceramic called for by His, because His does not provide further specificity to sintering conditions, and one would recognize from Murakami that the HIP process taught therein is shown to be applicable to the same type of fastener applications, and to lead to preferable results. Because of the aforementioned equivalence in material and produced article type between Murakami and His, one would have had a reasonable expectation of success in the modification. Each limitation of instant claim 18 is thus met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
8.	Claim 19, 21, and 26-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over His et al (US 5405227) in view of Murakami et al (US 5728445) and Wei (US 4543345). 
	Regarding claim 19, His et al teaches a ceramic matrix material for forming the inventive fastener, but teaches SiAlON, SiAlYON, or silicon nitride as said ceramic material rather than alumina. However, it would have been obvious to one of ordinary skill in the art to modify His in further view of Wei in order to produce a fastener from an alumina matrix material comprising the inventive reinforcing fibers because Wei teaches a ceramic material having Al2O3 as an alternative to silicon nitride (Si3N4) along with a base material for having silicon carbide (SiC) whiskers (see column 2, lines 15-22). Thus Wei teaches a composite material comprising the same whisker reinforcing agents as His, and teaches that the silicon nitride matrix component taught by His was known in the art to be able to be replaced by Al2O3 as an equivalent substitution. This would indicate that including Al2O3 in the His fastener would be a matter of using an equivalent material to achieve equivalent and expected results. The choice of ceramic material in His would thus be determined by such factors as material price and ability, and property tailoring. Each limitation of instant claim 19 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct.
	Regarding claim 21, His teaches forming threads by machining an exterior surface of the blank (see Fig. 6).  
	Regarding claim 26, His teaches that the content of whiskers is 5-40% (see column 4, lines 1-5). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Regarding claim 27, the claim terms “low cataycity” and “high emissivity” are relative terms and do not quantitatively define any properties of the fastener material. As such, the equivalent fastener material taught by His in view of Murakami and Wei would necessarily meet the further qualitative limitations of claim 27. 
	Regarding claim 28, His et al teaches a ceramic composite fastener formed from a mixture of ceramic powder and reinforcing fibers (see column 3, lines 30-40). After formation of a body from said ceramic powder/fiber mixture, a threaded surface is formed thereon (see column 4, lines 5-15, wherein it is specified that the threads on formed by machining, and thus are a process of forming on a blank meeting the instant claim limitation. 
	His et al does not specify the heat treatment process for forming the aforementioned blank. However, it would have been obvious to one of ordinary skill in the art to modify His in view of Murakami in order to use a pressure heating treatment therewith because Murakami teaches a process for producing a fiber-reinforced ceramic fastener, and teaches that a hot isostatic pressing process is advantageous in the formation stage (see column 8, lines 35-45). This teaching would motivate one of ordinary skill to use the Murakami sintering process to produce the fiber-reinforced ceramic called for by His, because His does not provide further specificity to sintering conditions, and one would recognize from Murakami that the HIP process taught therein is shown to be applicable to the same type of fastener applications, and to lead to preferable results. Because of the aforementioned equivalence in material and produced article type between Murakami and His, one would have had a reasonable expectation of success in the modification. 
His et al teaches a ceramic matrix material for forming the inventive fastener, but teaches SiAlON, SiAlYON, or silicon nitride as said ceramic material rather than alumina. However, it would have been obvious to one of ordinary skill in the art to modify His in further view of Wei in order to produce a fastener from an alumina matrix material comprising the inventive reinforcing fibers because Wei teaches a ceramic material having Al2O3 as an alternative to silicon nitride (Si3N4) along with a base material for having silicon carbide (SiC) whiskers (see column 2, lines 15-22). Thus Wei teaches a composite material comprising the same whisker reinforcing agents as His, and teaches that the silicon nitride matrix component taught by His was known in the art to be able to be replaced by Al2O3 as an equivalent substitution. This would indicate that including Al2O3 in the His fastener would be a matter of using an equivalent material to achieve equivalent and expected results. The choice of ceramic material in His would thus be determined by such factors as material price and ability, and property tailoring. 
Each limitation of instant claim 28 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct.
Regarding claim 29, His teaches a fastener with a head and a shaft (see Fig. 2). 
	Regarding claim 30, His teaches a tool surface on the head of the inventive fastener (see Fig. 2).
	Regarding claim 31, His teaches a threaded surface machined onto the exterior surface of the shaft (see Fig. 6). 
	Regarding claim 32, His teaches that the threads are unique and there not part of the ASTM standard with relatively shallow valleys.
9.	Claims 22-25 rejected under 35 U.S.C. 103(a) as being unpatentable over His et al (US 5405227) in view of Murakami et al (US 5728445) and Wei (US 4543345) and in further view of Scott (US 349594).
	Regarding claim 22, the claim differs from His in view of Murakami as applied above because neither teaches that the inventive process comprise a step of adding an insert into the starting mixture prior to sintering, followed by removal to form a channel portion. However, it would have been obvious to one of ordinary skill in the art to employ such a technique in forming fasteners according to His in view of Murakami, by way of further modification in view of Scott. Scott teaches a method of forming fasteners, and teaches shaping by placement of a mandrel, shaping molding material around said mandrel, and removal of said mandrel to form a center channel. One would have had motivation to use this technique because Scott teaches that it was known to be an advantageous process for forming interior threaded fasteners, and His teaches fasteners with interior threads on a core/channel portion. Further, Scott would show to a skill artisan that such hollow core fasteners were a known and advantageous form, and thus one would have had motivation to use the Scott technique to produce said form with the His material. One would have had a reasonable expectation of success in the modification because His, Murakami, and Scott are each drawn to techniques for forming fasteners of similar structural type. Each limitation of instant claim 22 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 23, the hollow core section that would be produced by the aforementioned process taught by His in view of Murakami and Scott would meet each limitation of a tool interface interior surface. 
Regarding claim 24, the hollow core section that would be produced by the aforementioned process taught by His in view of Murakami and Scott would meet each limitation of a cooling channel.
Regarding claim 25, His teaches interior threaded fasteners and thus a process wherein, after removal of the insert, creation a threaded interior surface. 
Allowable Subject Matter
10.	Claims 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a method meeting each limitation of instant claim 28, and wherein the further limitations of pre-form insertion of claims 33-35 are present in the teaching. 
	Claims 36-38 are allowed. The prior art, either alone or in combination, fails to teach or suggest a method wherein a mixture of alumina powder and silicon carbide whiskers is prepared and hot pressed, wherein thereafter the as-formed blank is machined to have a threaded exterior, thereafter forming a second mixture of alumina powder and silicon carbide whiskers, inserting a preform into said second mixture and hot pressing the mixture and preform, and forming an internal screw threaded surface in this second blank by cleaning the preform out but leaving an internal threaded surface. 
Conclusion
11.	Claims 18-19 and 21-32 are rejected. Claims 33-35 are objected to. Claims 36-38 are allowed. 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW30 April 2021